Case: 20-10303     Document: 00516317995         Page: 1     Date Filed: 05/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 13, 2022
                                  No. 20-10303
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Hadley Gross,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:16-CV-71


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          Robert Hadley Gross appeals the district court’s judgment denying
   his 28 U.S.C. § 2255 motion. This court granted Gross a certificate of
   appealability (COA) on the issue whether his counsel was ineffective for
   failing to file a notice of appeal based on Gross’s argument that there were
   nonfrivolous grounds for appealing his $100,000 fine. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10303         Document: 00516317995            Page: 2     Date Filed: 05/13/2022




                                         No. 20-10303


                                              I.
          Gross was charged with 52 counts of health care fraud and pleaded
   guilty to one of those counts. As part of his plea agreement, Gross agreed to
   pay over $1.8 million in restitution, over $2,000 in costs incurred by the
   United States Marshal’s Service, and a special assessment of $100. Gross
   acknowledged that the maximum fine that the district court could impose was
   $250,000 and further agreed that any fine or other financial obligation
   imposed would be paid from funds in one of his financial accounts seized by
   the Government.
          At his rearraignment, Gross confirmed his understanding of the
   maximum statutory fine of $250,000 and that any fine would be paid out of
   the aforementioned bank account. The presentence report calculated a
   Sentencing Guidelines range of 57 to 71 months of imprisonment and a fine
   range of $10,000 to $100,000. The district court sentenced Gross to
   71 months of imprisonment, three years of supervised release, and a fine of
   $100,000 in addition to the agreed-upon restitution amount.
          Gross did not appeal his conviction or sentence. 1 He subsequently
   filed a § 2255 motion, alleging that his trial counsel had provided ineffective
   assistance by failing to file a notice of appeal despite his explicit request that
   she do so. After obtaining postconviction counsel, Gross filed an amended
   § 2255 motion, in which he added an allegation that trial counsel had failed
   to consult with him regarding an appeal.
          At an evidentiary hearing before a magistrate judge (MJ), Gross
   testified that he told trial counsel immediately after being sentenced, and
   again during a meeting a month later, that he wanted to appeal. He testified



          1
              Gross was released from imprisonment on October 31, 2019.




                                               2
Case: 20-10303      Document: 00516317995           Page: 3    Date Filed: 05/13/2022




                                     No. 20-10303


   that he desired to appeal his sentence and “was also very angry about the
   fine.” By contrast, Gross’s trial counsel testified that she did not recall Gross
   ever telling her that he wanted to appeal and stated that she would have filed
   a notice of appeal had he requested, although she told Gross the case did not
   present any appealable issues in her opinion.
          In a posthearing memorandum, Gross alleged, for the first time, that
   reasonable trial counsel would have recognized three nonfrivolous bases for
   appealing the $100,000 fine: procedural unreasonableness, substantive
   unreasonableness, and unconstitutionality.
          The MJ found counsel’s testimony more credible than Gross’s
   testimony and recommended that his § 2255 motion be denied. Specifically,
   the MJ found that Gross had neither informed trial counsel of his desire to
   appeal nor otherwise reasonably demonstrated an interest in appealing the
   fine. The district court adopted these findings but referred the case back to
   the MJ for a determination whether counsel had an independent duty to
   consult with Gross about an appeal of the fine and whether there existed
   objectively nonfrivolous grounds for challenging the fine amount.
          The MJ found that all of Gross’s proffered bases for appealing the fine
   were frivolous under the plain error standard that would govern the appeal
   and that no other relevant legal factors supported an appeal of the fine.
   Therefore, the MJ concluded, trial counsel did not have an independent duty
   to consult Gross about an appeal. The district court adopted the MJ’s
   findings, overruled Gross’s objections thereto, and dismissed his § 2255
   motion with prejudice. The court also denied a COA.
          Gross timely appealed and moved for a COA in this court. This court
   granted a COA “solely on the issue whether Gross’s trial counsel was
   ineffective for failing to file a notice of appeal based on Gross’s argument that
   there were nonfrivolous grounds for appealing his $100,000 fine.”




                                          3
Case: 20-10303      Document: 00516317995           Page: 4    Date Filed: 05/13/2022




                                     No. 20-10303


                                          II.
          In order to prove ineffective assistance of counsel, a defendant must
   demonstrate (1) that his counsel’s performance was deficient and (2) that the
   deficient performance prejudiced him. Strickland v. Washington, 466 U.S.
   668, 687, 104 S. Ct. 2052, 2064 (1984). “[C]ounsel has a constitutionally
   imposed duty to consult with the defendant about an appeal when there is
   reason to think either (1) that a rational defendant would want to appeal (for
   example, because there are nonfrivolous grounds for appeal), or (2) that this
   particular defendant reasonably demonstrated to counsel that he was
   interested in appealing.” Roe v. Flores-Ortega, 528 U.S. 470, 480, 120 S. Ct.
   1029, 1036 (2000).          “[W]hen counsel’s constitutionally deficient
   performance deprives a defendant of an appeal that he otherwise would have
   taken, the defendant has made out a successful ineffective assistance of
   counsel claim entitling him to an appeal.” Id. at 484. Both the deficient
   performance and prejudice prongs “may be satisfied if the defendant shows
   nonfrivolous grounds for appeal.” Id. at 486 (citation omitted).
          Citing McCoy v. Court of Appeals, Dist. 1, 486 U.S. 429, 438 n.10,
   108 S. Ct. 1895, 1902 n.10 (1988), a case about the standards applicable to a
   motion to withdraw under Anders v. California, 386 U.S. 738, 87 S. Ct. 1396
   (1967), Gross contends that an issue should be deemed nonfrivolous for
   purposes of deficient performance under Strickland if it has “any basis in law
   or fact.” In the context of whether an appeal is taken in good faith, and thus
   not frivolous for purposes of in forma pauperis appeals, this court has relied
   on the Anders standard, holding that an appeal is not in bad faith if it involves
   “‘legal points arguable on their merits (and therefore not frivolous).’”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (quoting Anders, 386 U.S.
   at 744, 87 S. Ct. at 1400). We see no reason to apply a different standard here
   and, thus, must determine whether there were any “legal points arguable on
   their merits” for appealing the $100,000 fine imposed by the district court.



                                          4
Case: 20-10303        Document: 00516317995              Page: 5       Date Filed: 05/13/2022




                                          No. 20-10303


                                              III.
           Gross argues that an appeal of the substantive reasonableness of the
   fine would have been nonfrivolous because the district court had already
   imposed a lengthy prison term and substantial restitution. 2 He relatedly
   argues that the district court’s waiver of statutory interest “suggests inability
   to pay” the fine. As such, he appears to conclude that his combined sentence
   is “greater than necessary to accomplish the purposes set forth in
   18 U.S.C. § 3553.” United States v. Miller, 665 F.3d 114, 122 (5th Cir. 2011);
   see U.S. Sent’g Guidelines Manual § 5E1.2(d)(1), (4) (U.S.
   Sent’g Comm’n 2021) (stating that in determining the amount of a fine,
   the district court shall consider “the need for the combined sentence to
   reflect the seriousness of the offense . . . , to promote respect for the law, to
   provide just punishment and to afford adequate deterrence” as well as any
   restitution the defendant has made or is required to make).
           As the MJ and district court determined, however, any challenge to
   the substantive reasonableness of the fine would be subject to plain error
   review on appeal due to Gross’s failure to object to the fine in the district
   court. See United States v. Brantley, 537 F.3d 347, 351 (5th Cir. 2008)
   (reviewing district court’s imposition of fine for plain error where defendant
   did not object to fine at sentencing). Gross acceded to a plea agreement
   expressly noting that he could be fined up to $250,000. The $100,000 fine
   imposed by the district court was far below the statutory maximum and was
   within the range of the Sentencing Guidelines; therefore, the fine is
   presumed reasonable. See United States v. Pacheco-Alvarado, 782 F.3d 213,


           2
            Gross first argues that trial counsel herself recognized “that Gross ‘could have’
   challenged the reasonableness of the fine on appeal.” But he takes counsel’s statement out
   of context; she was merely agreeing that a challenge to the fine was not barred by an appeal
   waiver, not that such an appeal would have arguable merit.




                                                5
Case: 20-10303         Document: 00516317995                Page: 6        Date Filed: 05/13/2022




                                            No. 20-10303


   221 (5th Cir. 2015). The record also established Gross’s ability to pay the
   fine, as he stipulated that any fine would be paid out of the over $500,000 the
   Government seized from one of his bank accounts.
           Given these facts, any argument that the $100,000 fine imposed by
   the district court was clearly or obviously substantively unreasonable would
   not have been arguable on its merits. See Puckett v. United States, 556 U.S.
   129, 135, 129 S. Ct. 1423, 1429 (2009); cf. United States v. McElwee, 646 F.3d
   328, 340 (5th Cir. 2011) (affirming above-guidelines fine on plain error review
   where fine was well within statutory maximum and defendant failed to show
   that he was unable to pay it). 3 Thus, Gross has failed to demonstrate that he
   received ineffective assistance of counsel. Roe, 528 U.S. at 486, 120 S. Ct. at
   1039.
           Based on the foregoing, the district court’s judgment denying Gross’s
   § 2255 motion is AFFIRMED.




           3
              Gross does not assert, as he did in the district court, that there is any nonfrivolous
   basis for appealing the procedural reasonableness or constitutionality of the fine; therefore,
   any such argument is deemed abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1993) (holding that habeas petitioner abandoned claims by failing to argue them in body
   of brief).




                                                  6